EXHIBIT 10.07

[GRAPHIC OMITTED]

PRIVILEGED AND CONFIDENTIAL

April 1st 2006

Edward J. Quilty
President and Chief Executive Officer
Derma Sciences Inc
214 Carnegie Center, Suite 100
Princeton
New Jersey

Dear Mr. Quilty:

Further to your meeting and discussions with Julian Beare over the future plans
that you have for Derma Sciences, Inc. (Derma Sciences), I now enclose an
agreement for your acceptance. I would be grateful if you could read the
enclosed carefully and initial each page and sign where appropriate and return a
copy to me at the address below. I will also need a copy of your passport and a
utility bill in your name.

The engagement of Beaufort International Associates Limited’s (Beaufort)
services by Derma Sciences on a best endeavours basis, is to be on the following
terms:

1.

Beaufort will be retained by Derma Sciences as non-exclusive Management
Consultants for an initial 3 (three) month period, effective as of the date of
the signing of this document. Both parties will have the choice to terminate
this agreement after 1 (one) month with no further obligations or the option for
both parties to renegotiate.


2.

If any of the parties introduced to Derma Sciences by Beaufort finalise
negotiations and agree to a debt or an equity participation, within a six month
period from the date of this signed agreement, by way of an introduction of
development capital, then Beaufort shall be entitled to receive a fee equal to
six (6%) percent of the total initial funds actually invested. In the event that
such funds are invested in tranches, then Derma Sciences shall only be obligated
for payment of the fee as and when the funds



49 Whitehall
London SW1A 2BX

Tel: +44 (0) 20-7930-8222
Fax: +44 (0) 20-7930-8666

E-mail: information@beaufort-int.co.uk

Regulated by The FSA
Company registered in England & Wales Registration No: 3604683

--------------------------------------------------------------------------------


  are actually received from the investor or any such partner introduced by the
investor. If there are further funds made available to Derma Sciences by any
such investor partner(s) within one (1) years of the date of the initial funding
Beaufort shall be entitled to six (6%) percent of the further funds advanced.


3.

In the event of part cash, non-cash or other financial arrangement with a new
partner introduced by Beaufort, then Beaufort will be entitled to six (6)
percent of the non cash element.


4.

Beaufort agrees to provide Derma Sciences with a list of all persons or entities
that are introduced to Derma Sciences by Beaufort during the term of this
agreement, prior to any negotiations.


5.

Derma Sciences agrees to indemnify and hold harmless Beaufort for itself and as
trustee for each and any Beaufort Representatives against any and all losses,
liabilities, claims, damages and expenses that may be incurred by it or any of
the representatives arising directly out of or in connection with (a) the
introduction of new strategic relationships, (b) Beaufort acting for Derma
Sciences (c) any untrue statement or omission of a material fact from any
business plan or other information furnished in connection with the management
consultancy agreement, provided that such indemnity shall not apply in the event
that any such loss, claim, liability, damage or expense is found to have
resulted from the negligence or wilful default of Beaufort or its employees.


6.

Derma Sciences shall in good faith endeavour to provide Beaufort with all the
relevant material or information that is necessary to prepare a full executive
summary. Such information shall be provided to potential investors on a
confidential basis to the extent permitted by law and in a manner not
inconsistent with any contract, agreement or confidentiality undertaking to
which Derma Sciences is a party. All information disclosed to Beaufort by Derma
Sciences and all conversations between Beaufort and Derma Sciences shall be
maintained in strict confidence by Beaufort and shall not be disclosed to any
third party without Derma Science’s prior written consent and shall not be used
in any manner that is detrimental to Derma Sciences. At the termination of this
agreement, Beaufort will return to Derma Sciences all confidential information
provided by Derma Sciences and will not retain any copies, extracts or other
reproductions, in whole or in part of such confidential information.


* * * *

--------------------------------------------------------------------------------


  Contact Addresses:
          Beaufort International Associates Ltd.
49 Whitehall
London SW1A 2BX   Derma Sciences, Inc.
214 Carnegie Center, Suite 100
Princeton, New Jersey
      Tel: +44(0) 20-7930-8222
Fax: +44(0) 20-7930-8666   Tel: 609-514-4744
Fax: 609-514-8554  

Kindly confirm your acceptance of the terms and conditions of this Agreement set
out herein by initialling every page and countersigning and returning the
enclosed copy of this letter.

Yours sincerely,

BEAUFORT INTERNATIONAL ASSOCIATES LIMITED

______________________
Jeremy Coles

Accepted as of the 1st day of April, 2006 by:

DERMA SCIENCES, INC.

______________________
Edward J. Quilty
President and Chief Executive Officer

--------------------------------------------------------------------------------


Customer Classification Form

Companies

Derma Sciences, Inc

Please answer the questions below sign and return the document so in accordance
with the rules of the Financial Services Authority, Beaufort International
Associates Limited can categorise your customer class.

Are you?:               Incorporated in the UK     Yes   ü No   A listed Money
Market Institution     Yes   ü No   An institution authorised by the Bank of
England under the Banking Act 1987     Yes   ü No   A credit institution
recognised BCD Regulations     Yes   ü No   A Central Bank or other monetary
authority of any country     Yes   ü No   An international banking or financial
institution     Yes   ü No   A government, local authority or public authority  
  Yes   ü No   A body corporate (If No please go to part B)
    ü Yes     No   A:               Have you share capital or net assets of
£500,000 or more with more than twenty shareholders
    ü Yes     No   B:               Have net assets of £5 million or more   ü
Yes     No   Are you a trustee of a trust     Yes   ü No   If yes, is the
Trust's value of cash plus investments £10 million or more     Yes     No   Has
it been at any time during the previous 2 years     Yes     No  



Date: April 1, 2006

DERMA SCIENCES, INC.


By:_______________________
        Edward J. Quilty
        President and Chief Executive Officer


BEAUFORT INTERNATIONAL ASSOCIATES LIMITED


By:_______________________
        [Name]
        [Title]